Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1- 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Esa, Hannu, US 20020122720 A1 teaches:
.  The revolving fan impeller of a fan includes a fan blade ring, which is used to produce an air current, as well as a turbine blade ring, which is used to drive the impeller and which may be impinged upon by a pressurized fluid. The fan casing includes a feed channel for the pressurized fluid as well as several nozzles to carry the pressurized fluid from the feed channel to the turbine blade ring. The number of active nozzles may be varied. For this purpose, the nozzles are arranged on a stator ring, which may be rotated around the fan axis. (abstract)
But fails to teach:
a fan impeller having a top wall and an annular wall, the top wall having a central perforation corresponding to the wind entrance, a fan 10 impeller bearing cup downward protruding from the top wall, multiple blades being disposed on an outer circumference of the annular wall, a magnetic member being disposed on an inner circumference of the annular wall;
 a roller bearing having an outer circular seat, an inner circular seat and a retainer member and multiple rolling bodies disposed between the outer circular seat and the inner circular seat, the outer circular seat being in contact with inner 
a support shaft having a fixed end connected with the connection seat and an extension end extending through the fitting hole of the roller bearing and the central perforation of the fan impeller to protrude from the wind entrance so as to support the fan impeller and the roller 25 bearing disposed in the fan frame, the extension end being formed with a protrusion section protruding from the top wall of the fan impeller and the upper case of the fan frame, the protrusion section having an abutment face;
a stator assembly disposed around the connection seat and correspondingly spaced from the magnetic member of the fan impeller; and
a thrust member fitted on the support shaft and positioned between the roller bearing and the connection seat as stated in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745